Citation Nr: 0519635	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1946 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO decision that denied the 
veteran's claim of service connection for a low back 
disability.  

The Board remanded the claim in August 2002 for the purpose 
of scheduling a hearing.  In June 2003, the veteran indicated 
that he no longer desired a Board hearing.  He did, however, 
provide testimony during a February 2004 hearing before a 
Decision Review Officer; a transcript of that hearing is of 
record.  

In April 2004, the Board remanded the claim for further 
evidentiary development.  After obtaining some additional 
medical records, the RO continued the denial of the claim, 
and returned it to the Board in March 2004. 

For the reason expressed below, the claim for service 
connection for a low back disability is again being remanded 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will contact the veteran if further action, on his 
part, is required.


REMAND

Unfortunately, the Board finds that yet another remand of 
this matter is warranted, even though it will, regrettably, 
further delay an appellate decision in this appeal.

In April 2004, the Board remanded the veteran's claim for the 
purpose of obtaining outstanding VA medical records.  In 
particular, the Board pointed out that the record suggested 
that the veteran had received VA treatment during the period 
from 1995 to 1999, and that the claims file did not contain 
related records.  See Dunn v. West, 11 Vet. App. 462 (1998); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is unclear whether the RO requested VA medical records 
from 1995 to 1999 as the claims file does not contain a 
records request form.  It is clear, however, that the only VA 
medical records that were obtained, since the Board remanded 
the case in April 2004, date from July 2001 to April 2004.  

As pointed out by the veteran's representative in the June 
2005 informal hearing presentation, the Court confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Columbia VA Medical Center all of the 
veteran's medical records from 1995 to 
1999, following the current procedures 
set forth in 38 C.F.R. § 3.159 (2004) as 
regards requesting records from Federal 
facilities.  The records request should 
be associated with the claims file along 
with any related records. 

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a low back 
disability, in light of all pertinent 
evidence and legal authority.

5.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant an appropriate SSOC that 
includes citation to all additional legal 
authority considered and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

